Order entered September 15, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01626-CR

                            MARK EDWIN GUIDA, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 292nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F12-63747-V

                                         ORDER
        Appellant’s September 15, 2015 motion for extension of time to file appellant’s reply

brief is GRANTED. The time to file appellant’s reply brief is EXTENDED to October 13,

2015.


                                                    /s/   LANA MYERS
                                                          JUSTICE